 



Exhibit 10.20
SERVICES AGREEMENT
EFFECTIVE JANUARY 1, 2008
BETWEEN
SPHERIS OPERATIONS LLC
AND
SPHERIS, INDIA PRIVATE LIMITED

 



--------------------------------------------------------------------------------



 



SERVICES AGREEMENT
This Services Agreement (the “Agreement”) is effective as of the 1st day of
January, 2008 and is by and between:
Spheris Operations LLC, a Tennessee limited liability company with its principal
office at 9009 Carothers Parkway, Suite C-3, Franklin, Tennessee 37067, USA
acting by and through its affiliates and subsidiaries (hereinafter collectively
referred to as “Spheris”)
And
Spheris, India Private Limited, a company registered under the Indian Companies
Act, 1956, having its office at One HealthScribe Plaza, Koramangala Block 8,
Bangalore — 560 008, India (hereinafter referred to as “SIPL”).
WHEREAS, Spheris wishes to engage SIPL to provide transcription services and
priming activity (the “Services”) on an as-requested contract, work-for-hire
basis, according to the terms herein;
WHEREAS, SIPL has agreed to provide the Services on the terms herein and its
board of directors has determined that the provision of such Services will be in
the best interests of SIPL; and
WHEREAS, Spheris and SIPL wish to enter into this Agreement to establish the
terms and conditions upon which SIPL will provide the Services to Spheris at its
facility located on Plot 17 of the Vega Building, the V, Software Units Layout,
Madhapur, Serilingampally Municipality, Ranga Reddy District, Hyderabad, India.
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
promises, covenants, and undertakings set forth herein, and for other good and
valuable consideration, the receipt and sufficiency of which the parties
acknowledge, and intending to be legally bound, the parties agree as follows:
1. Definitions.
For purposes of this agreement, the following definitions shall apply:
“Capacity” shall mean the number of Lines that SIPL can complete in a given
month, which SIPL shall advise Spheris in accordance with the provisions of
Clause 8.3.
“Client” shall mean any entity that has entered into a contract with Spheris for
the transcription of Voice Files into Transcribed Lines.
“Committed Capacity” shall mean the minimum transcription capacity of SIPL
necessary to transcribe the Committed Lines.
“Committed Lines” shall mean the minimum volume of Lines committed by Spheris as
specified under Part A of Exhibit A.
“Employees” shall mean employees of SIPL.
“Force Majeure” shall mean any interruptions to the business of either party
caused as a result of any acts beyond their control including: war, acts of
internal aggression, violence, arson, vandalism, acts of wanton destruction,
fires, storms, hurricanes, floods, earthquakes, or other natural disasters or
acts of God, strikes, lockouts, or other labor disputes, disruption of constant
power supply for more than 48 hours, disruptions to the satellite linkage with
Spheris, software and hardware crashes, and changes in law that limit or
prohibit the Services to be provided hereunder.
“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996 and the regulations promulgated thereunder, all as amended and in effect.
“Job” whether in the singular or plural, shall mean Transcription or Priming
Activity, as the case may be, and any other activity as agreed between the
Parties.
“LIBOR” means London Inter Bank Offered Rate.

1



--------------------------------------------------------------------------------



 



“Line” whether in the singular or plural, shall mean a line of 65 characters
including spaces between words but excluding system generated template
characters not required to be typed by the transcriptionist or any other
standard line, the definition of which may be agreed by the parties during the
term of this Agreement. In case of failure to agree to any other definition, the
foregoing definition of “Line” shall prevail. The parties may agree to a
different definition of “Line” for different Jobs.
“Non Stat Jobs” shall mean those jobs other than Stat Jobs
“Parties” shall mean Spheris and SIPL.
“Priming Activity” shall mean the process of entry of the patients’ as well as
the doctors’ and clinics’ demographic data in text files for each Job prior to
transcription of the Voice File.
“QA Proofreading” shall have the meaning ascribed to it in Clause 6.2 hereunder.
“Services Fee” shall have the meaning ascribed to it in Clause 3.1.
“Software” shall have the meaning as ascribed to it in the Software License
Agreement.
“Software License Agreement” shall mean the software license agreement executed
between Spheris and SIPL dated July 10, 2000.
“Stat Jobs” shall mean those specific jobs which, regardless of the TAT
stipulated by Spheris in respect of that Client or Work Type, are identified by
Client as one that must be completed as soon as possible and these jobs will be
routed to the next available transcriptionist and/or editor for immediate
processing.
“Transcription” shall mean the electronic document created from Voice Files
dictated by a doctor.
“Transcribed Lines” shall have the meaning ascribed to it in Clause 2.1
hereunder.
“Turnaround Time” or “TAT” shall mean the time specified in respect of each Job
and Work Type of a given Client, within which SIPL must convert a job into
Transcribed Lines, which time shall be stipulated by Spheris prior to assigning
the Jobs of a Client or Work Type to SIPL.
“Voice Files” shall mean digital recordings of dictated voice that can be
understood by playing these files on a computer matching the hardware and
software specifications prescribed by Spheris.
“Work Type” shall mean and refer to distinct categories of Jobs that shall be
classified depending on the respective departments of a Client from which such
Jobs emanate.
2. Services

2.1   During the term of this Agreement and for the service fee referenced in
Clause 3, SIPL agrees to provide Transcription and services relating to Priming
Activity to Spheris, through SIPL’s employees, agents, subcontractors, and
representatives. The Services to be provided by SIPL to Spheris shall include
the following:

  (i)   the Transcription of the Voice Files forwarded to SIPL by Spheris into
Lines of typewritten text (the “Transcribed Lines’’). Spheris may require that
the Transcribed Lines be subsequently proofread by Spheris in order to bring
them to a level of quality required by Clause 6 of this Agreement. Transcribed
Lines that meet the quality as provided in Clause 6 shall be forwarded by
Spheris to its Clients.     (ii)   to carry out the Priming Activity of the
Transcription for the Voice Files forwarded to SIPL by Spheris prior to the
entry of the Transcribed Lines.

2.2   SIPL acknowledges that Spheris is under a contractual obligation to
provide Transcribed Lines to its Clients at the level of accuracy and within the
Turnaround Time already agreed to between Spheris and its Client and as set
forth in Clauses 5 and 6 of this agreement. Consequently, SIPL acknowledges that
the provision of the Services to the level of accuracy and within the time
specified by Spheris with regard to each Job is the essence of this Agreement.

2



--------------------------------------------------------------------------------



 



2.3   SIPL agrees that it will not perform any services for any third party
(without the written consent of Spheris) unless (a) SIPL is in compliance with
the terms of this Agreement (including without limitation the quality and TAT
requirements of Clauses 5 and 6) for each of four consecutive quarters and
(b) Spheris thereafter refuses to provide additional Lines to SIPL even though
SIPL provides reasonable evidence showing that it has additional capacity. If
SIPL meets the conditions set forth in the previous sentence, it may perform
transcription services for third parties provided that (i) any such third party
agreements, in Spheris’s sole opinion, do not interfere with SIPL’s ability to
provide Services to Spheris and (ii) such third party contracts are terminable
by SIPL upon 30 days’ notice to such third party or parties. So long as Spheris
accounts for 60% or more of SIPL’s revenue, if SIPL is unable to provide
Services in compliance with the TAT and quality requirements hereof during a
period that SIPL is performing transcription services for third parties (as
permitted by this Agreement), SIPL will terminate such third party contracts
until it can provide reasonable assurances to Spheris that it can and will
comply with the TAT and quality requirements of this Agreement.

3. Services Fees

3.1   For the Services, Spheris shall pay to SIPL a fee to be calculated as set
out in Part A of Exhibit A (the “Services Fee”).   3.2   The Services Fee shall
be invoiced to Spheris on a monthly basis and shall be due sixty (60) days from
the receipt by Spheris of the invoice therefore.   3.3   Spheris will also pay
to SIPL a man-month rate to be mutually agreed upon by the parties based on
arms-length negotiations per primer deployed for Priming Activity for jobs not
being transcribed by SIPL for the calendar year 2008. This man-month rate may
increase each year after 2008, as agreed to by the parties.

4. Performance of the Services.

4.1   SIPL shall train the Employees to perform Services under this Agreement in
accordance with the terms of this Agreement including the use of the technology
and equipment and the transcription of Voice Files into Transcribed Lines.   4.2
  SIPL shall indicate to Spheris the details and number of Employees who are, in
its opinion and based on the training imparted by SIPL to the Employees,
sufficiently qualified to carry out the Services in respect of Job and Work
Type.

5. Turnaround Time.

5.1   If the Client is using Spheris voice dictation system, TAT is measured
from the time a dictation is ended (phone is hung up) until the finished
document is delivered back to the Client, ready for printing. If Spheris is
extracting from a Client-owned dictation device, TAT is measured from the time
the dictation is extracted into the Spheris system until the finished document
is delivered back to the Client, ready for printing. Dictation that is
unintelligible (other than that due to system failure at SIPL’s end) resulting
in the work being sent to a collaborator or technical service personnel is
exempt from TAT requirements. Dictation that is not properly signed off,
multiple dictations, refusal of dictator to make proper use the system or other
dictator errors are exempt from TAT requirements.   5.2   Each Job must be
returned to the Client within the Turnaround Time specified in respect of the
Client and the Work Type. SIPL shall also complete the Stat Jobs within the
Turnaround Time stipulated by the Client in respect of each Stat Job. SIPL
agrees to route the Stat Jobs to the next available transcriptionist and/or
editor for immediate processing. Furthermore, should a Job, whether a Stat Job
or otherwise, require proofreading in the US, then the Job must be delivered
back to Spheris with sufficient time remaining so that Spheris can proofread the
Job and still return the Job to the Client within the required TAT. SIPL and
Spheris shall mutually agree upon the required time for delivery for each
Client. Unless otherwise mutually agreed, the Transcription TAT for Jobs
requiring proofreading by Spheris shall be one half of the Job TAT specified by
the Client.

3



--------------------------------------------------------------------------------



 



5.3   SIPL commits to deliver Transcribed Jobs to Spheris within its contracted
time requirements with the Client not less than 95% of the time (measured
monthly as a percentage of Lines delivered within the time periods required by
the terms of this Agreement), with no greater than 1% of all reports being
delivered more than 24 hours overdue. This is a standard with adjustments for
the following factors:

  1)   Edits do not count in the return times     2)   Dictation issues caused
by the Client or its dictation system supplier     3)   Force Majeure     4)  
Clients that allow more turn-around-time will have their TAT adjusted

    Notwithstanding the foregoing, the parties may agree to more stringent TAT
terms where TAT requirements of any applicable Client are more stringent than
identified above. In such cases, Spheris agrees to provide SIPL with 30 days
notification of such additional TAT requirements.

6. Quality.

6.1   SIPL commits to deliver Transcribed reports to Clients that exceed 98%
accuracy 95% of the time, with no reports less than 95% accurate. The percentage
accuracy shall be based upon the applicable percentage point system or scoring
method that Spheris has with the applicable Spheris customer, and shall be
measured monthly, with adjustments for the following factors:

  1.   Edits do not count in the quality standards     2.   Dictation issues
caused by the Client or its dictation system supplier     3.   Force Majeure

    Notwithstanding the foregoing, the parties may agree to more stringent
quality requirements where quality requirements of any applicable Client are
more stringent than identified herein. In such cases, Spheris agrees to provide
SIPL with 30 days notification of such additional quality requirements.   6.2  
Spheris shall from time to time, at its sole discretion, proofread a random
sample comprising up to 1% but in no event less than 1/2% of the Lines produced
by each of the Employees of SIPL to determine the level of accuracy of the
respective Employees (“QA Proofreading”). All costs incurred in respect of QA
Proofreading shall be borne by Spheris.

7. Term

7.1   The term of this Agreement shall commence on the date hereof, and unless
terminated pursuant to Clause 7.2 hereof shall continue to be in force through
December 31, 2011. This Agreement shall automatically renew for successive one
year periods, unless either party provides the other with six (6) months’ notice
of its intent to terminate this Agreement at the end of the then current term.  
7.2   This Agreement may be terminated by either party (“Non-Defaulting Party”)
upon written notice thereof in the event the other party (“Defaulting Party”) is
in material breach of the terms of this Agreement and if such breach is not
remedied by the Defaulting Party within six (6) months from the Non-Defaulting
Party’s notice to the Defaulting Party to this effect. In the event of a
termination of this Agreement, Spheris shall promptly pay SIPL any Services Fee
payable to SIPL for Services rendered prior to the effective date of such
termination and SIPL shall promptly pay any amount payable to Spheris under this
Agreement.   7.3   For the avoidance of doubt, unless otherwise specifically set
forth herein, the parties agree that Spheris can only be in material breach of
this Agreement for failure to pay amounts due hereunder (provided that following
the payment of any disputed amounts hereunder by Spheris into escrow, SIPL shall
not be permitted to so terminate).

4



--------------------------------------------------------------------------------



 



8. Covenants of Spheris. Spheris, for itself, hereby covenants as follows:

8.1   Confidential Agreement. Unless Spheris has obtained SIPL’s prior written
consent (which consent may be given or withheld in SIPL’s sole and absolute
discretion), Spheris shall keep the terms and conditions of this Agreement
confidential and prevent disclosure thereof to any Person other than its
employees and advisors for purposes directly related to Spheris’s operation of
its business. Spheris’s obligation of confidentiality shall not apply to
information which:

  (i)   is obtained from a third party that did not make a disclosure of such
information (whether to Spheris, to a third party, or to the general public) in
violation of a non-disclosure obligation,     (ii)   is in the public domain not
as a result of action by Spheris,     (iii)   is required to be disclosed by
applicable law or an order issued by a court of competent jurisdiction;
provided, however, that in the event of any such required disclosure, Spheris
shall immediately notify SIPL thereof and shall cooperate with SIPL in any
attempt to quash, limit or otherwise prevent or limit disclosure, or     (iv)  
in so far as it is disclosed to Spheris’s employees, directors, bankers,
potential financiers or professional advisors as confidential, provided that it
shall ensure that such persons treat such information as confidential.

8.2   Notice. Except as otherwise mutually agreed between the Parties, Spheris
agrees that it shall give SIPL at least thirty (30) days notice before requiring
SIPL to commence work in respect of any new Clients or any new Work Type.   8.3
  Forecast. Spheris shall provide SIPL a three (3) month rolling forecast of the
Lines to be produced by SIPL each month not later than the twentieth day of each
month. Spheris and SIPL must agree on transcription volume objectives as well as
proofing, volume and capacity objectives of Spheris not less than 30 days prior
to the end of each quarter for the next quarter.   8.4   Compliance with the
Regulations. Spheris shall to the extent applicable comply with HIPAA and other
applicable regulations in the United States for such locations where SIPL is
providing transcription services.

9. Covenants of SIPL. SIPL hereby covenants to Spheris as follows:

9.1   Forecast. SIPL shall provide Spheris a three (3) month estimate of its
Capacity and estimated requirement for proofreading each month not later than
the tenth day of each month. Spheris and SIPL must agree on the capacity
objectives as well as proofing volume of Spheris not less than 30 days prior to
the end of each quarter for the next quarter.   9.2   Confidential Information.
Unless SIPL has obtained Spheris’ prior written consent (which consent may be
given or withheld in Spheris’ sole and absolute discretion), SIPL shall keep the
terms and conditions of this Agreement confidential and prevent disclosure
thereof to any person other than its employees for purposes directly related to
SIPL’s operation of its business. SIPL’s obligation of confidentiality shall not
apply to information which:

  (i)   is obtained from a third party that did not make a disclosure of such
information (whether to SIPL, to a third party, or to the general public) in
violation of a non-disclosure obligation,     (ii)   is in the public domain not
as a result of action by SIPL,     (iii)   is required to be disclosed by
applicable law or an order issued by a court of competent jurisdiction;
provided, however, that in the event of any such required disclosure, SIPL shall
immediately notify Spheris thereof and shall cooperate with Spheris in any
attempt to quash, limit or otherwise prevent or limit disclosure, or     (iv)  
in so far as it is disclosed to its employees, directors, bankers, potential
financiers or professionals, provided that such party shall ensure that such
persons treat such information as confidential.

5



--------------------------------------------------------------------------------



 



9.3   SIPL undertakes and covenants that it shall, during the term of this
Agreement, provide the Services to Spheris or to any other person that Spheris
may, in writing, nominate. SIPL further undertakes and covenants that, in the
event SIPL has approved of the quality of the sample Voice Files of a particular
Client, SIPL is not entitled, at any subsequent point in time to raise any
issues with regard to the quality of the Voice Files, nor shall any alleged lack
of Voice File quality be deemed to be a material breach of the terms of this
Agreement.   9.4   SIPL agrees and undertakes that it shall maintain the quality
of the Services rendered to Spheris at such a level that these Services meet the
quality standards of similar services purchased by Spheris in the United States
of America. Spheris may conduct, at its discretion, quality control checks in
addition to those specified herein at no cost to SIPL.   9.5   Compliance with
the Regulations. SIPL shall to the extent applicable to it comply with HIPAA and
other applicable regulations in the United States in its provision of the
Services. In addition, SIPL shall comply with all business associate agreements
executed by it, including the business associate agreement attached as
Exhibit B. Furthermore, if Spheris determines that SIPL must agree to additional
terms to comply with HIPAA or any other privacy law or regulation, SIPL shall
agree to amend the terms of any Business Associate Agreement signed by it in
order to so comply. SIPL AND SPHERIS SPECIFICALLY ACKNOWLEDGE THAT SIPL’S
NON-COMPLIANCE WITH HIPAA OR ANY OTHER PRIVACY LAW OR REGULATION, COULD PRODUCE
SIGNIFICANT AND POTENTIALLY CATASTROPHIC DAMAGES. IN CONSIDERATION OF PROVIDING
SERVICES HEREUNDER, SIPL EXPLICITLY ACKNOWLEDGES AND ASSUMES THE RISKS OF
DAMAGES FOR SPHERIS’ BUSINESS LOSSES, LOSS OF REPUTATION, COSTS OF GOVERNMENT
INVESTIGATION, COSTS OF NOTIFYING AFFECTED PERSONS OF PRIVACY RIGHT
INFRINGEMENT, AND ANY OTHER TYPE OF LOSS ATTRIBUTABLE TO SIPL’S VIOLATION OF
HIPAA OR ANY OTHER PRIVACY LAW OR REGULATION. THESE DAMAGES ARE IN ADDITION TO
ALL OTHER REMEDIES AVAILABLE TO SPHERIS INCLUDING THEORIES BASED IN CONTRACT OR
TORT, INSURANCE RIGHTS, AND SIPL’S INDEMNIFICATION DUTIES.   9.6   SIPL agrees
that it shall at all times abide by all relevant local laws and regulations such
as relate to the employment of the Employees in SIPL. In particular, SIPL shall
abide by all the statutory provisions relating to provident funds, pension
funds, the payment of wages, the payment of gratuity, the payment of bonus,
employee insurance, the payment of minimum wages, statutory holidays, hours of
employment, overtime employment, nightshift employment, leave regulations,
conditions of the workplace and healthcare benefits. In addition, SIPL agrees
that in the event of any termination of the Services or retrenchment or lay-off
of any Employee, SIPL shall abide by the rules, regulations, practices and
procedures required by law to be followed in respect of such termination,
retrenchment or lay-off.   9.7   Subcontracting. Except as agreed to by the
parties in writing or as otherwise permitted in this Clause 9.7, SIPL must not
use a Subcontractor in the provision of any services hereunder. “Subcontractor”
must be interpreted broadly to mean any person or business entity that performs
part or all of SIPL’s obligations in providing Services hereunder, and it
includes any third parties engaged by the Subcontractor to provide any of
Subcontractor’s obligations.

  9.7.1   Upon advance written notice to Spheris and subject to Clause 9.7.2,
SIPL may use certain Subcontractors if SIPL complies with all conditions of this
paragraph: (a) SIPL must warrant that all Subcontractors are located entirely in
India; (b) SIPL must bind Subcontractors in writing to confidentiality terms
similar to those contained in this Agreement and to the audit provisions of this
Agreement; and (c) SIPL must obtain HIPAA business associate agreements in a
form approved by Spheris from each Subcontractor.     9.7.2   Notwithstanding
the foregoing, if so stated in writing by Spheris, Spheris can require that
certain Jobs be performed without the use of Subcontractors.     9.7.3   SIPL
bears full responsibility and all liability for Services performed by
Subcontractors. All Subcontractors are held to SIPL’s standards for service as
outlined in the Agreement. SIPL is responsible for and is accountable for all
Services pursuant to the Agreement, regardless of whether it uses a
Subcontractor. Whenever SIPL uses a Subcontractor, SIPL incurs all relevant
penalties outlined in this Agreement for under or non-performance of Services.  
  9.7.4.   Any agreement between SIPL and a Subcontractor shall provide that
Spheris is a third party beneficiary of such agreement.

6



--------------------------------------------------------------------------------



 



  9.7.5   SPHERIS AND SIPL SPECIFICALLY ACKNOWLEDGE THAT SIPL’S NON-COMPLIANCE
WITH THIS CLAUSE 9.7 COULD PRODUCE SIGNIFICANT AND POTENTIALLY CATASTROPHIC
DAMAGES. IN CONSIDERATION OF THE FOREGOING, SIPL EXPLICITLY ACKNOWLEDGES AND
ASSUMES THE RISKS OF DAMAGES FOR SPHERIS’ BUSINESS LOSSES, LOSS OF REPUTATION,
COSTS OF GOVERNMENT INVESTIGATION, COSTS OF NOTIFYING AFFECTED PERSONS OF
PRIVACY RIGHT INFRINGEMENT, AND ANY OTHER TYPE OF LOSS ATTRIBUTABLE TO SIPL’S
USE OF A SUBCONTRACTOR FOR PERFORMANCE OF SERVICES. THESE DAMAGES ARE IN
ADDITION TO ALL OTHER REMEDIES AVAILABLE TO SPHERIS INCLUDING THEORIES BASED IN
CONTRACT OR TORT, INSURANCE RIGHTS, AND SUPPLIER’S INDEMNIFICATION DUTIES.

10. Consequences of Force Majeure Events.

10.1   In the event either party is unable to perform its obligations under this
Agreement as a result of the occurrence of any Force Majeure event, the
obligations of such party under this Agreement shall be suspended for the
duration that the disruption due to the Force Majeure event continues.   10.2  
Should Spheris be unable to utilize SIPL’s capacity for 90 consecutive days
because of a Force Majeure event, SIPL may, in its sole discretion, contract for
such capacity with another purchaser without penalty to Spheris.

11. Severability. If any of the terms and conditions of this Agreement shall be
held to be illegal, invalid or otherwise non-enforceable by a court of competent
jurisdiction, all remaining terms and conditions shall remain in full force and
effect.
12. Entire Agreement; Amendment. This Agreement and all exhibits annexed hereto,
the Software License Agreement, and any additional agreements related to
confidentiality of the parties’ (or third parties’) confidential information,
contain the entire agreement between the parties with respect to the subject
matter hereof, supersede all prior oral and written understandings of the
parties with respect to the subject matter hereof, and may only be amended by a
writing executed by both Spheris and SIPL.
13. Notices. All notices, demands and other communications required or permitted
hereunder shall be in writing, and shall be deemed to have been duly given:
(i) on the date delivered if delivered in person; (ii) upon delivery, if sent
overnight by prepaid Federal express or other similar prepaid and receipted
overnight or express courier service; (iii) upon electronic acknowledgment of
receipt, if delivered by facsimile; or (iv) fifteen (15) days after being sent
by certified mail (or registered airmail in the case of international delivery),
postage prepaid, properly addressed to the addressee as follows:
If to Spheris:
Spheris
9009 Carothers Parkway, Suite C-3
Franklin
Tennessee 370767
U.S.A.
Attention: Gregory T. Stevens, Chief Administrative Officer and General Counsel
Facsimile: (615) 261-1792
If to SIPL:
Spheris, India Private Limited
One HealthScribe Plaza
Koramangala Block 8
Bangalore — 560 008
India
Attention: Suresh Nair
Chief Operating Officer
Facsimile: (91) (80) 571-5345
or, with respect to any of the foregoing, at such different address as shall be
specified by notice given in the manner herein provided. Notwithstanding the
foregoing, in the event the delivery of any notice is refused or returned
unopened, having been addressed to the most recent address provided by the
intended recipient in accordance with this Clause 13, such notice shall be
deemed to have been delivered on the date of the attempted delivery.

7



--------------------------------------------------------------------------------



 



14. Relationship of Parties. The parties to this Agreement are independent
contractors. Nothing in this Agreement shall be deemed to create a relationship
between the parties of partnership, agency, employment, franchise or joint
venture. No party, solely by virtue hereof, has the authority to bind the other
or to incur any obligation on the other’s behalf.
15. Governing Law; Jurisdiction. This Agreement shall be governed by and
construed under the substantive laws of the State of Tennessee, United States of
America. The Federal Courts for the Middle District of the State of Tennessee
shall have exclusive jurisdiction with respect to any disputes arising out of or
in connection with this Agreement.
16. No Waiver. No failure on the part of SIPL or Spheris to exercise, and no
delay in exercising any right, power or remedy hereunder shall operate as or be
deemed a waiver thereof by such party.
17. Headings. The headings in the clauses of this Agreement are inserted for
convenience only and in no way alter, amend, modify, limit or restrict the
contractual obligations of the parties.
18. Rules of Construction. Unless the context otherwise requires, “or” is not
exclusive, and references to clauses or subclauses refer to clauses or
subclauses of this Agreement.
19. Counterparts. This Agreement may be executed in one or more counterparts,
each of which, when so executed, shall be deemed an original but all of which
shall constitute one and the same instrument. Signature pages transmitted by
facsimile shall be deemed originals.
20. No Third Party Beneficiaries. There are and shall be no third party
beneficiaries of this Agreement.
21. Confidentiality. Spheris and SIPL agree to take all steps reasonably
necessary to hold each others Proprietary Information in trust and confidence.
By way of illustration but not limitation “Proprietary Information” includes
(a) trade secrets, inventions, mask works, ideas, processes, formulas, source
and object codes, data, programs, other works of authorship, know-how,
improvements, discoveries, developments, designs and techniques; and
(b) information regarding plans for research, development, new products,
marketing and selling, business plans, budgets and unpublished financial
statements, licenses, prices and costs, suppliers and customers. Spheris and
SIPL agree never to, directly or indirectly, use, disseminate, disclose, lecture
upon or publish, or divulge in any way, any of the other’s Proprietary
Information disclosed to Spheris or SIPL or known to Spheris or SIPL as a
consequence of or through Spheris’s relationship with SIPL and the reciprocal.
Upon termination of this Agreement for any reason, each of Spheris and SIPL
covenants and agrees that all training materials and other repositories of
Proprietary Information of the other then in Spheris’s or SIPL’s possession
shall be returned to the owner of the Proprietary Information, or certified as
being destroyed, on or before the effective date of termination. The foregoing
is in addition to any other confidentiality agreement between the parties
hereto.
22. Survival. The Clauses 3.3, 3.6, 3.6.1, 8.1, 9.2, 9.5, 9.7.5, and 11 though
22 shall survive termination and, or early expiration of this Agreement.
[Signatures on following pages]

8



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

          SPHERIS OPERATIONS LLC
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   Chief Administrative Officer and General Counsel        SPHERIS, INDIA
PRIVATE LIMITED
      By:   /s/ Gregory T. Stevens         Name:   Gregory T. Stevens       
Title:   Chief Administrative Officer and General Counsel     

9



--------------------------------------------------------------------------------



 



Exhibit A
Part A
Line Rate:
Subject to the terms of this Agreement, Spheris will pay to SIPL per Line an
amount to be mutually agreed upon by the parties based on arms-length
negotiations. Payments made by Spheris pursuant to, and in the amounts indicated
by, invoices prepared by SIPL shall indicate the parties’ agreement as to the
Line Rate for such invoiced period.
Both parties agree to review the contracted Line rate quarterly and, if
necessary, to adjust the Line rate.

10



--------------------------------------------------------------------------------



 



Exhibit B
HIPAA VENDOR ADDENDUM

11



--------------------------------------------------------------------------------



 



HIPAA VENDOR ADDENDUM
          This HIPAA Vendor Addendum (“Addendum”) is made part of that certain
Services Agreement, dated January 1, 2008 (“Agreement”) by and between Spheris
Operations LLC, a Tennessee limited liability company (“SPHERIS”), and Spheris,
India Private Limited, a company registered under the Indian Companies Act, 1956
(“Vendor”). This Addendum is effective as of the effective date of the
Agreement.
          Vendor and SPHERIS agree that the parties incorporate this Addendum
into the Agreement in order to comply with the terms of SPHERIS’s contracts with
its customers (“Customers”) that are Covered Entities under the Health Insurance
Portability and Accountability Act of 1996 (“HIPAA”) and its implementing
regulations (45 C.F.R. Parts 160 and 164) (the “Privacy and Security Rules”). It
is the understanding of the parties that Vendor may create or receive Protected
Health Information when performing its obligations under the Agreement.
References in this Addendum to “PHI” refer to Protected Health Information
created or received by Vendor for or from SPHERIS, any subcontractor of SPHERIS,
or any Customer.

1.   Prohibition on Unauthorized Use or Disclosure. Vendor will neither use nor
disclose PHI except as permitted or required by this Addendum or as Required By
Law.   2.   Permitted Uses and Disclosures. Vendor is permitted to use and
disclose PHI to perform any and all obligations of Vendor as described in the
Agreement as may be amended, provided that (i) such use or disclosure would be
permitted under HIPAA if done by a Customer directly and (ii) Vendor shall only
use, disclose and request the minimum amount of PHI necessary for the purpose of
the use, disclosure or request. Vendor may also use PHI as necessary for
Vendor’s proper management and administration and to carry out Vendor’s legal
responsibilities (collectively, “Vendor’s Operations”). Vendor may disclose PHI
as necessary for Vendor’s Operations only if:

  2.1   the disclosure is Required By Law; or     2.2   Vendor obtains
reasonable assurances in writing from any person or organization to which Vendor
will disclose such PHI that the person or organization will: (i) hold such PHI
in confidence and use or further disclose it only for the purpose for which
Vendor disclosed it to the person or organization or as Required By Law; and
(ii) notify Vendor of any instance of which the person or organization becomes
aware in which the confidentiality of such PHI was breached. In the case of a
breach, Vendor will notify SPHERIS of the breach.

3.   Additional Restrictions. Unless SPHERIS gives its prior, express written
consent, Vendor agrees that Vendor will not disclose any PHI to any agent,
subcontractor or other person or entity that is located or organized outside of
the United States of America. Further, Vendor agrees not to allow any PHI to be
transmitted to, received by, or stored at any location outside of the United
States of America and not to permit any person outside of the United States of
America to access or view PHI. Unless SPHERIS gives its prior, express written
consent, Vendor shall not de-identify any PHI except as necessary to perform its
obligations under the Agreement or for Vendor’s Operations.   4.   Information
Safeguards. Vendor will use appropriate administrative, technical and physical
safeguards to prevent the use or disclosure of PHI (except for uses or
disclosures provided for by this Addendum). Vendor will maintain administrative,
technical and physical safeguards that reasonably and appropriately protect the
confidentiality, integrity and availability of electronic PHI, consistent with
the requirements applicable to Covered Entities under the Privacy and Security
Rules.   5.   Sub-Contractors and Agents. Vendor will require any of its
subcontractors and agents, to which Vendor discloses any of PHI, to agree in
writing to comply with the same privacy and security obligations as Vendor with
respect to such PHI. Notwithstanding the foregoing, unless SPHERIS gives its
prior, express written consent, Vendor shall not subcontract or assign any
portion of its rights or obligations under the Agreement, and Vendor shall only
furnish services under the Agreement through its employees. In the event SPHERIS
consents to any subcontracting of Vendor’s obligations under the Agreement,
Vendor shall only subcontract in compliance with Section 3 and shall otherwise
comply with all of the terms of this Addendum.   6.   Training. Vendor shall
train or adequately inform its employees, agents and subcontractors regarding
its obligations to handle PHI confidentially.

12



--------------------------------------------------------------------------------



 



7.   Access. To the extent Vendor maintains PHI in a Designated Record Set,
Vendor will permit SPHERIS, the applicable Customer, or at SPHERIS’s request an
individual (or the individual’s personal representative) to inspect and obtain
copies of any PHI about the individual and that is in Vendor’s custody or
control. Vendor will follow the procedures for access set forth in 45 C.F.R. §
164.524.   8.   Amendment. Vendor will, upon receipt of notice from SPHERIS,
promptly amend or permit SPHERIS access to amend any portion of PHI maintained
in a Designated Record Set as required for Customers to meet their amendment
obligations under 45 C.F.R. § 164.526.   9.   Disclosure Accounting. For each
disclosure of PHI not excepted from disclosure accounting under 45 CFR § 164.528
that Vendor makes, Vendor will record such information as would be required for
a Customer to respond to a request for an accounting of disclosures pursuant to
45 C.F.R. §164.528(b). Vendor will make this information available to SPHERIS or
a Customer promptly upon SPHERIS’s or such Customer’s request. Vendor shall have
available the information required by this Addendum Section 9 for the six
(6) years preceding the request for the information (except Vendor need not have
information for disclosures occurring before the effective date of this Addendum
or the effective date of any other business associate agreements between the
parties, whichever date is earlier).   10.   Inspection of Books and Records.
Vendor will make its internal practices, books, and records, relating to its use
and disclosure of the PHI, available upon request to Customers or to the U.S.
Department of Health and Human Services to determine any Customer’s compliance
with the Privacy and Security Rules. Notwithstanding the foregoing, no
attorney-client privilege or other legal privilege shall be deemed waived by
SPHERIS or Vendor by virtue of this provision.   11.   Reporting. Vendor shall
report immediately to SPHERIS any use or disclosure of PHI not permitted by this
Addendum of which Vendor becomes aware. Vendor shall also immediately report to
SPHERIS any Security Incident of which Vendor becomes aware. All reports shall
be sent to Spheris Operations LLC, 720 Cool Springs Boulevard, Suite 200,
Franklin, TN 37067, Attn: General Counsel or to such other address or contact
designated by SPHERIS in writing. Vendor shall take reasonable steps as
requested by SPHERIS or its Customers to mitigate any harm caused by the
improper use or disclosure of PHI or any Security Incident.   12.   Termination.

  12.1   Automatic Termination. This Addendum shall automatically terminate upon
the termination of the Agreement.     12.2   Right to Terminate for Breach.
SPHERIS may terminate this Addendum and the Agreement immediately upon written
notice to Vendor if it determines that Vendor has breached a material provision
of this Addendum.     12.3   Obligations upon Termination. Upon termination of
this Addendum, Vendor will return to SPHERIS or destroy all PHI maintained by
Vendor in any form or medium, including all copies of such PHI and PHI held by
any subcontractors or agents of Vendor. Unless SPHERIS notifies Vendor otherwise
(in response to a Customer requirement), Vendor may maintain any PHI that cannot
feasibly be returned to SPHERIS or destroyed but will continue to abide by the
terms and conditions of this Addendum with regard to such information and will
limit its further use or disclosure of such information to those purposes that
make return or destruction of the information infeasible, for so long as Vendor
maintains such information. The terms of this Addendum Section 12.3 shall
survive termination of this Addendum.

13.   General Provisions.

  13.1   Definitions. Unless otherwise indicated in this Addendum, all
capitalized terms shall have the meanings set forth in the Privacy and Security
Rules.

13



--------------------------------------------------------------------------------



 



  13.2   Amendment. In the event that any final regulation or amendment to final
regulations is promulgated by the U.S. Department of Health and Human Services
or other government regulatory authority with respect to PHI or in the event of
an amendment to SPHERIS’s contractual obligations to its Customers with respect
to PHI, this Addendum shall automatically be amended to remain in compliance
with such requirements.     13.3   Interpretation. Any ambiguity in this
Addendum shall be resolved in favor of a meaning that permits SPHERIS to comply
with its contractual obligations to its Customers. Nothing in this Addendum
shall be construed to create any rights or remedies in any third parties. A
reference in this Addendum to a section in 45 C.F.R. Parts 160 or 164 means the
section as in effect or as amended.     13.4   Conflicts. The terms and
conditions of this Addendum override and control any conflicting term or
condition of the Agreement. All non-conflicting terms and conditions of the
Agreement remain in full force and effect.

          IN WITNESS WHEREOF, the parties have executed this Addendum by their
duly authorized representatives on the dates indicated below.

                          Vendor   Spheris Operations LLC    
 
                       
 
                        By:   /s/ Gregory T. Stevens   By:   /s/ Gregory T.
Stevens                      
 
  Name:   Gregory T. Stevens       Name:   Gregory T. Stevens    
 
  Title:   Chief Administrative Officer and General Counsel       Title:   Chief
Administrative Officer and General Counsel    
 
  Date:   January 2, 2008       Date:   January 2, 2008    

14